WESTERFIELD, J.
This is a suit by a landlord against a tenant for damages to leased premises. The court below awarded $196.90. After reviewing the evidence in the record we are of opinion that with the exception of the removal of a plank in the floor of one of the rooms and the removal of several shelves, plaintiff has failed to establish the alleged damages claimed by a preponderance of the evidence.
We believe that $50 will be a proper allowance under the circumstances.
For the reasons assigned the judgment appealed from is ■ amended by reducing the amount awarded from $196.90 to $50, and as thus amended affirmed.